DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 08/12/2022. Claims 1, 3, 8, 11, and 13 have been amended. Claims 1-18 are currently pending and have been examined.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “determining, by the external entity computer interacting with an issuer financial computer, that the consumer payment credentials relate to a consumer payment card account that is eligible for provisioning to digital devices” is not supported in the specification and must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-10 are directed to a Method and claims 11-18 are directed to a System. Therefore, claims 1-18 are directed to a statutory category of invention under Step 1. 

Step 2A-1: The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 1 (i.e. the method claim) is selected as being representative of the independent claims in the instant application.  
	Claim 1 recites:  A method for provisioning a secure element of a digital device with financial credentials of a consumer before delivery of the digital device to the consumer comprising: 
	receiving, by an external entity computer from one of a merchant computer or a manufacturer computer, a purchase order for a digital device that includes a secure element (SE), the purchase order comprising instructions to provision the secure element of the digital device with consumer payment credentials; 
	determining, by the external entity computer interacting with an issuer financial computer, that the consumer payment credentials relate to a consumer payment card account that is eligible for provisioning to digital devices; 
	obtaining, in response to the determination by the external entity computer from a local storage device, setup data and a digital device identifier of a digital device which fulfills the order; 
	transmitting, by the external entity computer to a token service provider (TSP) computer, a financial account provisioning request comprising the setup data and the consumer payment credentials; 
	receiving, by the external entity computer from the TSP computer (service provider), provisioning data including a personalization script comprising financial account token credentials of the consumer payment card account; and 
	utilizing, by the external entity computer, the personalization script to personalize the secure element of the digital device having the digital device identifier with the financial account token credentials of the consumer.
	Here the claim recites the abstract idea of a ‘sales activity or behaviors’ by provisioning a device with data in order to perform commercial interactions within the context ‘receiving, obtaining, transmitting and utilizing’ provisioning data as well as the mental process of determining how two things (payment credentials and payment card account) relate to each other.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity and Mental process grouping of the 2019 PEG because it describes ‘sales activity’, ‘following instructions’ (e.g., receiving, obtaining, transmitting and utilizing) provisioning data and a ‘mental process’ of determining (e.g., between payment credentials and payment card account).  It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., a processor, memory, database, server, digital device, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.
	For example, the disclosure establishes the context of a consumer traveling to or ordering from the merchant's physical retail store and place a purchased wearable digital device on a provisioning station, which obtains and then provisions the payment credentials via an NFC interface to the digital device, which can be inconvenient and can also be time-consuming which falls under the ‘certain methods of organizing human activity, specifically: ‘sales activities or behaviors’, ‘managing personal behavior or relationships or interactions between people’, and ‘mental process.’ The specification states:
 “It would therefore be desirable to provide a method and system that would allow a consumer to purchase and/or order a digital device online from a merchant's e-Commerce website or from a manufacturer's website and have the provisioning process taken care of by the merchant or manufacturer. Thus, when the consumer receives the ordered digital device he or she need only activate the financial account (which has already been provisioned to the digital device) by contacting the issuer of the consumer's financial account.”

	The claims do not reflect an individual travelling to a merchant except via the Internet. In other words, an individual makes a purchase at which point the automated provisioning service takes over. Which merely states how to automate the abstract idea using computer components. Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the receiving, obtaining, transmitting, and utilizing aspects of certain methods of organizing human activity.
The claims recite an abstract idea within the grouping of abstract ideas that covers ‘certain methods of organizing human behavior’. Therefore, we proceed to Step 2A-2 of the analysis.
Independent Claim 11 recites similar features in system form, and therefore will be considered under the same rationale. 

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. Secure element, computer components, application, token, and digital devices) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
	Nothing in the specification shows that what is described in claim 1 (Method) and claim 11 (System) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claim does not integrate the abstract idea into a practical application. Therefore, we proceed to Step 2B of the analysis.
Independent Claim 11 recites similar features in system form, and is therefore considered under the same rationale.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘provisioning of the secure element steps amount to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the term ‘provisioning’ could be interpreted as loading configuration data into a device. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
Dependent claims 2 and 12 further recite “shipping the personalized digital device to the consumer.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 2 and 12 are patent ineligible.
Dependent claims 3 and 13 further recite “prior to receiving the consumer order: producing, by the external entity computer, secure digital devices by running at least 25two scripts (e.g. automated lists) on each of a plurality of digital devices having an SE; generating, by the external entity computer, setup data for each of the plurality of digital devices; and 18Docket No.: P07824-US-UTIL (MO1.705) storing, by the external entity computer in a local storage device, the setup data and digital device identification data for each of the plurality of digital devices.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 3 and 13 are patent ineligible.
Dependent claims 4 and 14 further recite “after running the at least two scripts for 5each of the plurality of digital devices having an SE, loading at least one payment application (e.g. payment method) into the SE for each of the plurality of digital devices.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 4 and 14 are patent ineligible.
Dependent claims 5 and 15 further recite “generating, by the external entity computer after running the at least two scripts for each of the plurality of digital devices having an SE, 10response data for each of the plurality of digital devices.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 5 and 15 are patent ineligible.
Dependent claims 6 and 16 further recite “storing, by the external entity computer in the local storage device, the response data for each of the plurality of digital devices.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 6 and 16 are patent ineligible.
Dependent claims 7 and 17 further recite “storing, by the external entity computer in the local storage device, a controlling authority security domain (CASD) certificate, an SE identifier, and a digital device identifier for each of the plurality of digital devices.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 7 and 17 are patent ineligible.
Dependent claim 8 further recites “the digital device information comprises digital device identification data, and wherein the consumer account information comprises at least one of a primary account number (PAN) or a tokenized (e.g. representation) account number of the consumer.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 8 is patent ineligible.
Dependent claim 9 and 18 further recite “prior to receiving provisioning data from the TSP computer: receiving, by the external entity computer from the TSP computer, an eligibility receipt comprising terms and conditions; transmitting, by the external entity computer to a merchant computer, the eligibility receipt comprising the terms and conditions; receiving, by the external entity computer from the merchant computer, an acceptance message indicating acceptance of the terms and conditions by the consumer; and transmitting, by the external entity computer to the TSP computer, the acceptance message.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 9 and 18 are patent ineligible.
Dependent claim 10 further recites “the acceptance message further comprises a terms and conditions asset identifier, an acceptance timestamp and a CVC2 code, and wherein the external entity computer transmits a digitized version of the conditions asset identifier, the acceptance timestamp and the CVC2 code to the TSP computer.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 10 is patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-18 are patent ineligible. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Siu et al, (US2010/0311391) “Siu” and Raj et. al, (2014/0344153) “Raj”.

Regarding claim 1, Siu teaches: A method for provisioning a secure element of a digital device with financial credentials of a consumer before delivery of the digital device to the consumer comprising: 
	Examiner notes that the portion of the limitation which recites ‘provisioning a secure element of a digital device with financial credentials of a consumer before delivery of the digital device to the consumer’ is listed in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ88, USPQ 478, 481 (CCPA 1951).
receiving, by an external entity computer from one of a merchant computer or a manufacturer computer, a purchase order (e.g. VSIM service contract when the account is first set up) for a digital device that includes a secure element (SE), the [contract] comprising instructions to provision the secure element of the digital device with consumer payment credentials; ([0026] For example, authentication credentials, such as a private electronic certificate may be delivered to a mobile device and installed into the mobile device's secured memory when an account is first set up.  [0037] The VSIM may be implemented on all mobile devices, including GSM, UMTS and CDMA varieties. A user may purchase a VSIM service contract from any service provider and download the corresponding provisioning data for that service provider. [0056] In instances where the mobile device 101 is being provisioned for the first time, original equipment manufacturers (OEMs) may load sufficient provisioning data in local memory of the mobile device 101 to enable it to connect with a limited number of servers.)
Examiner considers that the portion of the limitation that recites " from one of a merchant computer or a manufacturer computer" is non-functional because is merely describes, at least in part, where communication is being received from. The external entity computer is agnostic to the origination of signals. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
The portion of the limitation which recites includes a secure element (SE), the [contract] comprising instructions to provision the secure element of the digital device with consumer payment credentials”, found in the receiving step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
determining, by the external entity computer interacting with an [] computer, that the consumer payment credentials relate to a consumer payment card account that is eligible for provisioning to digital devices; ([0050] The VSIM server 102 and/or authentication server 103 decrypts the received user account and authentication credential data, and accesses the stored authentication credentials associated with the user accounts (which were stored in the authentication server database 106 during the account setup procedure step 256). The received authentication credentials are compared to the stored authentication credentials to authenticate the user and verify that an authorized user is attempting to log in, step 256. If the authentication credentials match, test 258, the user is authenticated and access is granted to the user account files stored within the VSIM database 104, step 260. [0062] When the VSIM account is later activated or otherwise used to provision a new mobile device, the VSIM server can determine that third party provisioning is required for the installed applications and obtain the necessary URL for the correct third party servers 105. Using this information, the VSIM server can send an activation indication to each of the registered third party server 105 informing them of the mobile device being activated and information regarding the third party application to be installed and/or provisioned, step 420.)
obtaining, in response to the determination by the external entity computer from a local storage device, setup data and a digital device identifier of a digital device which fulfills the order ([0056] In instances where the mobile device 101 is being provisioned for the first time, original equipment manufacturers (OEMs) may load sufficient provisioning data in local memory of the mobile device 101 to enable it to connect with a limited number of servers.)
The portion of the limitation which recites “which fulfills the order”, found in the obtaining step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  
transmitting, by the external entity computer to a token service provider (TSP) computer (e.g. third party server), a financial account provisioning request comprising the setup data and the consumer payment credentials ([0063] In some cases, the instructions may enable the mobile device to download an application and/or data (e.g., authentication tokens) from the third party server 105. In some cases the installation instructions may be specific to the manufacturer and/or model of mobile device downloading the data and/or application. Information regarding the manufacturer and/or model of mobile device being activated may be included in the activation indication message (step 420). [0067] Once the provisioning of the mobile device 101 by the third party server 105 is complete, the third party server 105 sends an indication to the VSIM server 102 that the provisioning is complete, step 460. Depending on each user's VSIM account data, additional third party server 105 may be sent an activation indication (step 420).
Examiner considers that the portion of the limitation that recites "to a token service provider (TSP) computer" is non-functional because is merely describes, at least in part, where communication is being sent to. The external entity computer is agnostic to the receivers of signals. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability.
The portion of the limitation which recites “comprising the setup data and the consumer payment credentials”, found in the transmitting step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  
receiving, by the external entity computer from the TSP computer (e.g. third party server), provisioning data including a personalization script comprising financial account token credentials of the consumer payment card account; (Claim 4 “The method of claim 1, wherein the provisioning instructions comprise an executable script.” [0002] Users are able to personalize their mobile devices by implementing various preferences and settings which may include setting ring tones, wallpapers, volume, brightness, and contrast settings, as well as loading unique third party application software and/or data.)
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that executable script reasonably reads to the broad ‘personalization script’.
The portion of the limitation which recites “comprising financial account token credentials of the consumer payment card account”, found in the receiving step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  
utilizing, by the external entity computer, the personalization script to personalize the secure element of the digital device having [preferences] of the consumer (Claim 4 “The method of claim 1, wherein the provisioning instructions comprise an executable script.” [0002] Users are able to personalize their mobile devices by implementing various preferences and settings which may include setting ring tones, wallpapers, volume, brightness, and contrast settings, as well as loading unique third party application software and/or data. [0004] Consequently, a system and method is desired to allow users to more easily port the provisioning data as well as personal data and settings traditionally stored in a mobile device local memory to another mobile device.)
Siu does not explicitly recite, ‘purchasing a mobile device’, ‘digital device identifier’, ‘tokenizing credentials’, or ;issuer financial computer’; however, Raj recites at least ‘purchasing a mobile device’, ‘digital device identifier’, ‘tokenizing credentials’, and ‘issuer financial computer’:
receiving, by an external entity computer from one of a merchant computer or a manufacturer computer, a purchase order for a digital device (0092] In some embodiments, the mobile tokenization hub can receive a request from mobile device manufacturers 108 for a plurality of tokens to be used to pre-provision mobile devices prior to shipment. As described further below, once a consumer purchases a mobile device with a pre-provisioned token, the consumer can send a request through the mobile device to the mobile tokenization hub 102 to activate the token and register a card account with the token.)
utilizing, by the external entity computer, the personalization script to personalize the secure element of the digital device having the digital device identifier with the financial account token credentials of the consumer ([0023] FIG. 11 shows a non-secure element (non-SE) and dynamic token user/account registration flow according to an embodiment of the present invention. [0079] A validation process may be implemented to determine device uniqueness. The system can validate the registration request by verifying the device identifier. If the device identifier is present, the account can be associated to an active token. If the device/account/token combination is active for the same wallet provider/issuer/reference application in the system, then the system may reject the request. The request may be an activation or registration request. The system can send an appropriate message like "device already registered and active" to the requesting application.)
	determining, by the external entity computer interacting with an issuer financial computer ([0213] such as when the transaction amount is above a threshold value, the payment processing network 26 may receive the authorization request message via its external communication interface 203, determine the issuer associated with the payment device 32, and then at step 404 forward the authorization request message for the transaction to the issuer computer 28 for verification and authorization. As part of the authorization process, the payment processing network 26 or the issuer computer 28 may analyze a verification value or other datum provided by the payment device 32.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify provisioning system Siu to include the specific features ordering mobile devices and tokenizing credentials of Raj by ordering direct from a manufacturer that will obfuscate the payment credentials so that accurate and secure purchases, communications, and information sharing can be conducted. As Siu states: [0004] “Consequently, a system and method is desired to allow users to more easily port the provisioning data as well as personal data and settings traditionally stored in a mobile device local memory to another mobile device.”


	In regards to claim 11, System claim 11 corresponds generally to Method claim 1, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 2, Siu in view of Raj teaches all the limitations of claim 1 above, Raj further teaches: The method of claim 1, further comprising 
	shipping the personalized digital device to the consumer ([0092] In some embodiments, the mobile tokenization hub can receive a request from mobile device manufacturers 108 for a plurality of tokens to be used to pre-provision mobile devices prior to shipment.)
	In regards to claim 12, System claim 12 corresponds generally to Method claim 2, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 3, Siu in view of Raj teaches all the limitations of claim 1 above, Sui further teaches: The method of claim 1, further comprising prior to receiving the consumer order: 	producing, by the external entity computer, secure digital devices by running at least two scripts (e.g. third party server instructions and received activation message) and on each of a plurality of digital devices having an SE (e.g. secure memory); ([0005] The third party server in response to the received activation message transmits instructions to the remote server and ultimately the mobile device to instruct the mobile device to establish a communication link with the third party server and download a third party data file. Once the download is complete, the mobile device may complete the restoration of the user's settings and preferences by executing the instructions of the third party server and using the downloaded third party data file.)
	generating, by the external entity computer, setup data for each of the plurality of digital devices; and ([0026] For example, authentication credentials, such as a private electronic certificate may be delivered to a mobile device and installed into the mobile device's secured memory when an account is first set up.)
	storing, by the external entity computer in a local storage device, the setup data and digital device identifier for each of the plurality of digital devices ([0026] In many instances users may streamline this process by bookmarking the website's URL and storing the necessary authentication credentials in local memory from which they can be automatically retrieved.)
	In regards to claim 13, System claim 13 corresponds generally to Method claim 3, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 4, Siu in view of Raj teaches all the limitations of claim 3 above, Sui further teaches: The method of claim 3, further comprising 
	generating, by the external entity computer after running the at least two scripts for each of the plurality of digital devices having an SE, 10loading at least one payment application into the SE for each of the plurality of digital devices ([0027] Another example of user settings are authentication credentials associated with on-line electronic commerce. Users may download audio and video files from various content providers (e.g., iTunes) or applications from third party provider servers where an account must first be setup by the user. Credit card or other forms of payment data may be pre-stored as settings data in the user's account to make checkout easier and more streamlined.)
	In regards to claim 14, System claim 14 corresponds generally to Method claim 4, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 5, Siu in view of Raj teaches all the limitations of claim 3 above, Sui further teaches: The method of claim 3, further comprising 
	generating, by the external entity computer after running the at least two scripts for each of the plurality of digital devices having an SE, 10response data for each of the plurality of digital devices ([0005] The third party server in response to the received activation message transmits instructions to the remote server and ultimately the mobile device to instruct the mobile device to establish a communication link with the third party server and download a third party data file. Once the download is complete, the mobile device may complete the restoration of the user's settings and preferences by executing the instructions of the third party server and using the downloaded third party data file._
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that response data reasonably includes the third activation file which is used to establish (e.g. respond to) a communication’s request while the third party data file is used to restore (e.g. respond to) the user’s settings.
	In regards to claim 15, System claim 15 corresponds generally to Method claim 5, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 6, Siu in view of Raj teaches all the limitations of claim 5 above, Sui further teaches: The method of claim 5, further comprising 
	storing (e.g. downloading), by the external entity computer in the local storage device, the response data for each of the plurality of digital devices ([0005] The third party server in response to the received activation message transmits instructions to the remote server and ultimately the mobile device to instruct the mobile device to establish a communication link with the third party server and download a third party data file. Once the download is complete, the mobile device may complete the restoration of the user's settings and preferences by executing the instructions of the third party server and using the downloaded third party data file.
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that response data reasonably includes the third activation file which is used to establish (e.g. respond to) a communication’s request while the third party data file is used to restore (e.g. respond to) the user’s settings.
	In regards to claim 16, System claim 16 corresponds generally to Method claim 6, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 7, Siu in view of Raj teaches all the limitations of claim 6 above, Sui further teaches: The method of claim 6, further comprising 
	storing, by the external entity computer in the local storage device, a controlling authority security domain (CASD) certificate (e.g. private electronic certificate), an SE identifier (e.g. private shared key), and a digital device identifier (e.g. MAC Address) for each of the plurality of digital devices ([0026] For example, authentication credentials, such as a private electronic certificate may be delivered to a mobile device and installed into the mobile device's secured memory when an account is first set up. The certificate may contain a private shared key between the mobile device and the back-end financial institution's server. The certificate is used to authenticate the user's particular mobile device, while the password is used to authenticate the user. The private electronic certificate may be stored in a secured local memory and automatically retrieved by the mobile device and transmitted to the financial institution's server whenever the webpage is accessed. Storing such settings in memory efficiently streamlines the tasks for the user, by automatically completing steps such as typing in the URL address of the webpage or completing the authentication process. In addition, the transfer of the private electronic certificate may be essential for the user to continue to execute financial transactions on the mobile device. [0027] Authentication credentials may be stored in local memory to prevent unauthorized access to a user's account from any device other than the user's mobile device. The authentication credentials may be as simple as storing the user's identification and password in memory or an electronic authentication credential which allows the content provider server to recognize the electronic signature of the mobile device itself from which access to the content provider's website is requested.)
	In regards to claim 17, System claim 17 corresponds generally to Method claim 7, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 8, Siu in view of Raj teaches all the limitations of claim 3 above, Sui further teaches: The method of claim 3, wherein 
	the consumer payment credentials comprises at least one of a primary account number (PAN) (e.g. account) or a tokenized account number of the consumer ([0027] [0027] Another example of user settings are authentication credentials associated with on-line electronic commerce. Users may download audio and video files from various content providers (e.g., iTunes) or applications from third party provider servers where an account must first be setup by the user. Credit card or other forms of payment data may be pre-stored as settings data in the user's account to make checkout easier and more streamlined.)

Claims 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Siu et al, (US2010/0311391) “Siu”, Raj et. al, (2014/0344153) “Raj” and further in view of Ben-Zvi et al, (2010/0078476)

Regarding claim 9, Siu in view of Raj teaches all the limitations of claim 1 above, Sui further teaches: The method of claim 1, further comprising, prior to receiving provisioning data from the TSP computer: 
	Neither Sui nor Raj explicitly teaches ‘terms and conditions’, however Ben-Zvi teaches at least ‘terms and conditions’
	receiving, by the external entity computer from the TSP computer, an eligibility receipt (e.g. list of products for cash pre allotted for use) comprising terms and conditions; ([0030] Stored in the memory are a plurality of modules including: a cash account module configured to perform functionality for creating or accessing a customer cash account after receiving from a customer personal information; a cash redemption module configured to perform functionality to redeem cash allotted to the prepaid card solely as cash credited to the customer's cash account; a cash withdraw module configured to withdraw at least some of the cash funds credited to the customer's cash account; a financial product funding module configured to apply at least some of the cash funds from the customer's cash account to a financial product in response to receiving an affirmative action from the customer; a financial product display module configured to generate and display a list of financial products available for selection by the customer; a financial product customer selection module configured to receive and process the customer's selection of one or more financial products from the list of available financial products; a customer acknowledgement module configured to receive affirmation acknowledgment from the customer of receipt of a prospectus, disclosure and/or acceptance of terms/conditions related to the selected financial product.)
	transmitting, by the external entity computer to a merchant computer, the eligibility receipt comprising the terms and conditions; ([0030] a financial product customer selection module configured to receive and process the customer's selection of one or more financial products from the list of available financial products; a customer acknowledgement module configured to receive affirmation acknowledgment from the customer of receipt of a prospectus, disclosure and/or acceptance of terms/conditions related to the selected financial product.)
	receiving, by the external entity computer from the merchant computer, an acceptance message indicating acceptance of the terms and conditions by the consumer; and ([0030] a financial product customer selection module configured to receive and process the customer's selection of one or more financial products from the list of available financial products; a customer acknowledgement module configured to receive affirmation acknowledgment from the customer of receipt of a prospectus, disclosure and/or acceptance of terms/conditions related to the selected financial product.)
	transmitting, by the external entity computer to the TSP computer, the acceptance (e.g. receipt from the customer) message ([0030] a financial product customer selection module configured to receive and process the customer's selection of one or more financial products from the list of available financial products; a customer acknowledgement module configured to receive affirmation acknowledgment from the customer of receipt of a prospectus, disclosure and/or acceptance of terms/conditions related to the selected financial product.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify provisioning system Siu to include the specific features ordering mobile devices and tokenizing credentials of Raj  and the porting of terms and conditions of Ben-Zvi so that accurate and secure purchases, communications, and information sharing can be conducted. As Ben-Zvi states: [0016] “Financial service and investment products in particular can be complex, and as a result, selling them through channels that do not provide a great deal of handholding requires a simplification of the process.”
	In regards to claim 18, System claim 19 corresponds generally to Method claim 9, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 10, Siu in view of Raj and Ben-Zvi teaches all the limitations of claim 9 above, Sui further teaches: The method of claim 9, wherein the acceptance message further comprises 
	a terms and conditions asset identifier (e.g. financial product identifier), an acceptance timestamp  (e.g. time of purchase) and a CVC2 code (e.g. prepaid card account information), and wherein the external entity computer transmits a digitized version of the conditions asset identifier, the acceptance timestamp and the CVC2 code to the TSP computer ([0031] Still another aspect of the present invention is directed to a computer-readable medium comprising computer-readable code executable on a computer, the computer-readable code comprising instructions for: (a) establishing a customer cash account for a customer having a prepaid card intended at the time of purchase by a purchaser for funding a financial product; (b) redeeming funds allocated to the prepaid card solely as cash funds in the customer's cash account; (c) providing the customer with an option to either withdraw at least some of the cash funds in the customer's cash account or apply at least some of the cash funds in the customer's cash account to a financial product to be selected by the customer; (d) applying the at least some of the cash funds in the customer's cash account to the financial product to be selected by the customer; (e) displaying of financial products available for selection by the customer; (f) receiving the customer's selection of a financial product; (g) receiving from the customer at least one of: (i) acknowledgment of receipt of a prospectus and/or other disclosure related to the selected financial product, and (ii) consent to terms of an agreement associated with the selected financial product; and (h) applying the at least some of the cash funds from the customer's cash account to the selected financial product to an associated financial product account.)

Response to Arguments
	Applicant argues on pages 8-11 of the response that the Examiner has not correctly applied the 2019 PEG guidance concerning step 2A. Specifically: Applicant respectfully submits that the pending claims are not directed to an abstract idea but instead are patent-eligible.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has
shown that, except for the recitation of secure element, the claims are concerned with a consumer traveling to the merchant's physical retail store and place a purchased wearable digital device on a provisioning station, which obtains and then provisions the payment credentials via an NFC interface to the digital device, which can be inconvenient and can also be time-consuming which falls under the ‘certain methods of organizing human activity, specifically ‘managing personal behavior or relationships or interactions between people.
	Applicant argues on pages 11-14 of the response that the Examiner has not correctly applied the 2019 PEG guidance concerning step 2A-prong 1. Applicant argues that:
Applicant strenuously disagrees with such an assessment of claim 1 because the Office
quoted language from the Background Section of Applicant’s application’ which language has nothing whatsoever to do with the claim elements. In fact, the quoted verbiage orients the reader to better understand the problem that the present invention solves. The present invention solves the problem by allowing the consumer to delegate provisioning of his or her payment card account to an ordered digital device before delivery of that digital device to the consumer.

Applicant notes, however, that the Office Action is silent concerning exactly what constitutes the abstract idea, and that paragraph 0004 is merely a statement of what would be "desirable" and does not encompass all of the elements of the claimed invention. Accordingly, Applicant respectfully submits that such an argument is also flawed and again contends that the claims do not recite an abstract idea.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant has included the background to show how the process has been improved. It seems illogical to state that the background has ‘nothing whatsoever’ to do with the invention. Examiner has
shown that the claims are concerned with a consumer traveling to or ordering from the merchant's physical retail store and place a purchased wearable digital device on a provisioning station, which obtains and then is provisioned with the payment credentials via an NFC interface to the digital device, which can be inconvenient and can also be time-consuming which falls under the ‘certain methods of organizing human activity, specifically ‘sales activities or behaviors’, ‘managing personal behavior or relationships or interactions between people’, and ‘mental process’. Examiner thus shows that only the computer implementation of automating the process separates the claims from what individuals can do.
	Applicant argues on pages 14-17 of the response that the Examiner has not correctly
applied the 2019 PEG guidance concerning step 2A-prong 2 by claiming the additional elements
amount to significantly more than the judicial exception. Specifically: 
	it is respectfully submitted that the claim necessarily utilizes electronic
components (an external entity computer, a secure element of a digital device, a merchant computer or a manufacturer computer, an issuer financial computer, a local storage device and a token service provider (TSP) computer,) and thus is rooted in an electronic environment that is embodied by hardware components. Thus, to allege the claim is directed to "human activity" ignores the reality that the claimed actions arose out of, and are consistently and exclusively performed by, the claimed electronic hardware components.
	Due to the sheer volume of such instructions and provisioning requests and the technical difficulties that need to be overcome, such as determining that the consumer payment credentials relate to an account that is eligible for provisioning to digital devices, Applicant respectfully submits that the elements recited by claims 1 and 11 do not recite an abstract idea that falls within the "Certain Methods of Organizing Human Activity" category of abstract ideas.

	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant has not shown additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. The claim recited the additional elements of provisioning (i.e. storing) secure elements on digital devices to be used for transactions. The claim as a whole merely describes how to generally “apply” the concept of storing and updating information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing transaction process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Applicant argues on page 15 of the response that the Examiner has not correctly applied the 2019 PEG guidance concerning step 2B. Specifically:
Applicant respectfully maintains that claims 1 and 11 recite additional elements that
integrate the exception into a practical application and thus recite patent-eligible subject matter.
Applicant respectfully submits that claims 1 and 11 recite an improvement to the
functionality of an external entity computer by providing a process that permits provisioning of a consumer's payment credentials to a secure element of a digital device which has not yet been shipped to the consumer but has been purchased by the consumer, which provisioning is accomplished in a manner that does not require the consumer to travel to a merchant's store or to the manufacturer, which problem existed in the prior state of the art

	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant has only recited claimed elements and has not demonstrated how the claim recites additional elements or a combination of elements that amount to significantly more than the judicial exception. 
	If a claim limitation, under its broadest reasonable interpretation, (with the automating computer components removed) covers performance of ‘’sales activities or behaviors’, ‘managing personal behavior or relationships or interactions between people’, and ‘mental process’. Further, improving upon an abstract idea still constitutes an abstract idea according to MPEP2106.05 (a) II. “Notably, the court did not distinguish between the types of technology when determining the invention improved technology. However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.”
	Applicant argues on page 16 of the response that the Examiner has not correctly applied the 2019 PEG guidance concerning step 2B. Specifically:
	the pending claims include limitations other than what is well-understood,
routine and conventional in the field, by requiring an external entity computer to interact with a merchant computer or a manufacturer computer, an issuer financial computer, a local storage device, a token service provider (TSP) computer, and a secure element of a digital device in a manner that ultimately includes automatically provisioning the secure element of a purchased but not yet delivered digital device with the consumer's payment account credentials.
Moreover, Applicant submits that the claimed process is patentably distinct over the cited prior art (see arguments below concerning the Section 103 rejection), and thus respectfully submits that claims 1 and 11 recite a novel, inventive, non-conventional process and apparatus involving a non-generic arrangement of known, conventional pieces resulting in patent-eligible subject matter.

	Examiner acknowledges applicant’s arguments but respectfully disagrees. At no time did the Examiner invoke the Berkheimer criteria by asserting that the computer or any other device was well understood, routine and conventional.

	Applicant argues on pages 17-20 of the response that the Examiner has not correctly shown a 35 U.S.C. 103 Prima Fascia case of obviousness. Specifically:
Sui does not teach or suggest a method for provisioning a secure element of a digital device with financial credentials of a consumer before delivery of the digital device to the consumer.

	Examiner acknowledges applicant’s arguments but respectfully disagrees. The Examiner has shown that though Sui does not explicitly disclose ‘a method for provisioning a secure element of a digital device with financial credentials’, Raj does disclose provisioning a secure element of a digital device with financial credentials and it would have been obvious for one of ordinary skill in the art to make the substitution.

	Applicant argues on pages 19-20 of the response that the Examiner has not correctly shown a 35 U.S.C. 103 Prima Fascia case of obviousness. Specifically:
	However, it is respectfully submitted that Sui also does not teach or suggest an external entity computer that receives from one of a merchant computer or a manufacturer computer, a purchase order for a digital device that includes a secure element (SE). the purchase order comprising instructions to provision the secure element of the digital device with consumer payment credentials, then determines by interacting with an issuer financial computer, that the consumer payment credentials relate to a consumer payment card account that is eligible for provisioning to digital devices before next obtaining ... from a local storage device, setup data and a digital device identifier of a digital device which fulfills the order, as now required by claim 1.

Examiner acknowledges applicant’s arguments but respectfully disagrees. The combination of Sui and Raj teaches all the claim elements that have been given patentable weight. For instance Sui teaches that an external entity computer receives a purchase order for a device that has a secure element. And Raj teaches that the digital device is provisioned with payment credentials.

	Applicant argues on pages 20-21 of the response that the Examiner has not correctly shown a 35 U.S.C. 103 Prima Fascia case of obviousness. Specifically:
	Applicant respectfully submits that none of these cited portions of Sui highlighted above, nor any other portion of Sui teaches or even suggests receiving, by an external computer from one of a merchant computer or a manufacturer computer, a purchase order for a digital device that includes a secure element (SE), the purchase order comprising instructions to provision the secure element of the digital device with consumer payment credentials, then determining, by the external entity computer interacting with an issuer financial computer, that the consumer payment credentials relate to a consumer payment card account that is eligible for provisioning to digital devices, before next obtaining ... from a local storage device, setup data and a digital device identifier of a digital device which fulfills the order, as now required by claims 1 and 11.

Examiner acknowledges applicant’s arguments but respectfully disagrees. The combination of Sui and Raj teaches all the claim elements that have been given patentable weight. For instance Sui teaches that an external entity computer receives a purchase order for a device that has a secure element. And Raj teaches that the digital device is provisioned with payment credentials.
	Applicant argues on pages 21 of the response that the Examiner has not correctly shown a 35 U.S.C.  103Prima Fascia case of obviousness. Specifically:
	Applicant respectfully submits that such operation teaches away from the
present invention, which is directed to provisioning a secure element of a digital device with financial credentials of a consumer before delivery of the digital device to the consumer.

	Examiner acknowledges applicant’s arguments but respectfully disagrees. Neither Sui nor Raj ‘teach away’ from having the device provisioned before delivery. They teach both methods because provisioning before or after deliver has no effect on the recited steps of the application.
	Applicant argues on pages 21-22 of the response that the Examiner has not correctly shown a 35 U.S.C. 103 Prima Fascia case of obviousness. Specifically:
	Sui nor Raj simply do not teach or suggest, after the external computer receives the purchase order for the digital device from the merchant or manufacturer, determining, by the external entity computer interacting with an issuer financial computer, that the consumer payment credentials relate to a consumer payment card account that is eligible for provisioning to digital devices, before next obtaining... from a local storage device, setup data and a digital device identifier of a digital device which fulfills the order.


	Examiner acknowledges applicant’s arguments but respectfully disagrees. Sui does not explicitly teach interacting with an issuer financial computer, however Raj, explicitly teaches in paragraph [0213] determining, the issuer associated with the payment device 32.


	Applicant argues on pages 21-22 of the response that the Examiner has not correctly shown a 35 U.S.C. 103 Prima Fascia case of obviousness. Specifically:
	…nowhere does Raj teach or suggest to utilize an external entity computer to
transmit a financial account provisioning request comprising the setup data and the consumer payment credentials, and then to receive from the TSP computer, provisioning data including personalization script comprising financial account token credentials of the consumer payment card account and lastly for the external entity computer to utilize the personalization script to personalize the secure element o[the digital device having the digital device identifier with the financial account token credentials of the consumer, as now required by claims 1 and 11. 


	Examiner acknowledges applicant’s arguments but respectfully disagrees. Siu explicitly teaches the portions of the limitation that is given patentable weight “transmitting, by the external entity computer, a financial account provisioning request” in paragraph [0063] In some cases, the instructions may enable the mobile device to download an application and/or data (e.g., authentication tokens) from the third party server 105. In some cases the installation instructions may be specific to the manufacturer and/or model of mobile device downloading the data and/or application. Information regarding the manufacturer and/or model of mobile device being activated may be included in the activation indication message (step 420). [0067] Once the provisioning of the mobile device 101 by the third party server 105 is complete, the third party server 105 sends an indication to the VSIM server 102 that the provisioning is complete, step 460. Depending on each user's VSIM account data, additional third party server 105 may be sent an activation indication (step 420). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685